Opinion of the Court
PER CURIAM:
The Government concedes, and the record of trial shows, that the accused enlisted in the Army when he was fifteen years of age. He was still fifteen when in 1943 he absented himself from the service without authority. He was apprehended in March 1956, and brought to trial on a charge of desertion. At the trial, his defense counsel moved to dismiss the charge on the ground that the court had no jurisdiction over the accused because his enlistment was void. The motion was denied. It should have been granted. United States v Blanton, 7 USCMA 664, 23 CMR 128. Accordingly, the findings of guilty and the sentence are set aside, and the charge is ordered dismissed.